EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Ebert-Zavos on April 13, 2021.
The application has been amended as follows: 
Claim 3 has been canceled.
1. (currently amended): A pretreatment device for performing pretreatment on a sample, comprising:
a container holding unit configured to hold pretreatment containers into which a sample is injected, at a plurality of holding positions;
plurality of holding positions of the container holding unit in a specific order; and
an operation display unit for setting for a specific holding position of the pretreatment unit to be used first in the case of starting analysis; 
a controller in communication with the container holding unit, the pretreatment unit, and a position information storage unit, configured to:
receive a setting of the specific holding position of a pretreatment container to be used first among the plurality of holding positions in the case where a series of pretreatments using the plurality of pretreatment containers are started by the pretreatment unit;
store, when a series of pretreatments by the pretreatment unit is completed, information about the specific holding position of the pretreatment container used last of the series of pretreatments; and
determine the specific holding position of the pretreatment container that is to be used first, based on the information stored in the position information storage unit.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  With respect to the examiner’s claim interpretation, as set forth in the Final rejection filed August 14, 2020, the examiner agrees with applicant’s argument on page 5 of the outstanding remarks that the limitation “analyzer” found in at least claim 1 is an art-recognized structural term and should not be interpreted under 35 USC 112(f).  However, the examiner does not agree that the “unit for holding pretreatment containers” provides sufficient structure to perform the recited function as the limitation “unit for holding pretreatment containers” uses a generic place holder “unit” that is coupled with the functional recitation “for holding pretreatment container”.  Thus, the Office maintains that the interpretation of this limitation under 35 USC 112(f) is justified. 
The examiner finds that the reference to Shibuya et al., (JP 2001-004638), as discussed in the previous Official action, represents the closest prior art to the invention of claim 1.  However, the examiner does not find that Shibuya et al., teach or adequately suggest the use of an operation display unit (1a) for setting a particular holding position (53) of the holding positions of the pretreatment unit to be used first in the case of starting analysis.  
Note that the examiner has given the functional language full patentable weight and consideration (e.g., pretreatment unit, containing at least one port, configured to pretreat the pretreatment containers held at the plurality of holding positions of the container holding unit in a specific order and an operation display unit for setting for a specific holding position of the pretreatment unit to be used first in the case of starting analysis).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798